EXHIBIT 10.1
 
[img001.jpg]
 
Consilium Investment Management, LLC
 
3101 N. Federal Highway, Suite 502 Fort Lauderdale, FL 33306
Tel: +1 (954) 315-9380 Fax: +1 (954) 779-1803
www.consimllc.com
 
April 21, 2014


Mr. Michael Romer Interim CEO
Panache Beverage, Inc. 
150 5th Avenue, 3rd Floor
New York, NY  10010
 
VIA EMAIL
 
Dear Mr. Romer:
 
I am writing to you in reference to the Financial Advisor Agreement (the
“Agreement”) dated November 28, 2012 by and between Panache Beverage, Inc. and
Consilium Investment Management, LLC (“Consilium”). Please be advised that
Consilium is today exercising its right under paragraph 7 of the Agreement to
unilaterally terminate, and with this letter, providing the required 30-day
notice.
 
Given Panache Beverage, Inc.’s current financial circumstances, I respectfully
request the waiver of the notice period by mutual consent. Please provide your
response in the affirmative if you are in agreement.
 


[img002.jpg]



Yours sincerely,
Charles T. Cassel, III Managing Director
Consilium Investment Management, LLC